PER CURIAM.
This is an appeal from a final order of dismissal of a complaint with prejudice. We reverse because the trial court failed to confine itself to the four corners of the complaint in determining and granting the dismissal. Walker v. I.T.D. Industries, Inc., 437 So.2d 230 (Fla. 2d DCA 1983); Wenner v. Foster, 336 So.2d 1248 (Fla. 4th DCA 1976); Chaires v. North Florida Nat. Bank, 432 So.2d 183 (Fla. 1st DCA 1983); Moncha v. Burger King Corp., 450 So.2d 335 (Fla. 5th DCA 1984); East Naples Water Systems, Inc. v. Board of County Commissioners of Collier County, 457 So. 2d 1057 (Fla. 2d DCA 1984); Humber v. Ross, 452 So.2d 1086 (Fla. 4th DCA 1984).
Accordingly, the order appealed is reversed and the cause remanded for further proceedings in accord with this opinion.
Reversed and Remanded.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.